DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed February 2, 2022 has been acknowledged. Claims 1-19 remain pending in the application.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a vending machine comprising a light sensor configured to detect the height of an individual standing on the user platform; a control module including a processor, a non-transitory computer readable medium operably connected to the processor, and a logic stored in the non-transitory computer readable medium that, when executed by the processor, causes the vending machine to perform a method, the method comprising: determining the weight of a user standing on the user platform via the weight sensor; determining the height of a user standing on the user platform via the light sensor; calculating an ingredient profile based upon the weight and the height of the user, the ingredient profile including a particular combination of particular amounts of ingredients; Page 4 of 11Attorney Docket No. DONPHI.P0001App. No. 17/066,206 mixing the ingredients of the ingredient profile via the mixing mechanism to form a beverage; and dispensing the beverage via the dispensing mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754